Name: Commission Regulation (EEC) No 1848/86 of 13 June 1986 fixing the amount of the aid for peas, field beans and sweet lupins used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/22 Official Journal of the European Communities 14. 6 . 86 COMMISSION REGULATION (EEC) No 1848/86 of 13 June 1986 fixing the amount of the aid for peas , field beans and sweet lupins used in the feeding of animals Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 557/86 and in Article 105 of the Act of Accession of Greece to the information at present available to the Commission that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as amended by Regulation (EEC) No 604/86 (4), and in particular Article 24(1 ) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 557/86 (*), as last amended by Regu ­ lation (EEC) No 1680/86 (6) ; Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 16 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 58 , 1 . 3 . 1986, p. 26 . 0 OJ No L 55, 1 . 3 . 1986, p. 76 . (6) OJ No L 146, 31 . 5. 1986, p. 21 . 14. 6 . 86 Official Journal of the European Communities No L 159/23 ANNEX to Commission Regulation of 13 June 1986 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 June 1986 (ECU/100 kg) Current month 1st month 2nd month 3rd month 4th month 5th month 6th month 1 . Peas and field beans harvested and processed : (a) in the Community as constituted on 31 December 1985 15,930 (') 14,994 14,994 15,174 15,268 15,448 15,628 (b) in Spain 15,800 14,864 14,864 15,044 15,137 15,317 15,497 (c) in Portugal 15,425 14,489 14,489 14,669 14,757 14,937 15,117 2. Sweet lupins harveted and processed : (a) in the Community as constituted on 31 December 1985 18,367 18,517 18,517 18,517 18,401 18,401 18,401 (b) in Spain 15,734 16,220 16,220 16,220 16,102 16,102 16,102 (c) in Portugal 17,694 17,844 17,844 17,844 17,720 17,720 17,720 (') Should a certificate of purchase at the minimum price include the terms : The contract does not provide for any price adjustment in respect of the following quantity : . . an amount representing the incidence of the monthly increases shall be deducted from the amount of the aid .